            Case 1:21-cv-00106-N/A Document 9               Filed 05/19/21       Page 1 of 2


                UNITED STATES COURT OF INTERNATIONAL TRADE


STMicroelectronics, Inc.                      )
                                              )
       Plaintiff,                             )
                                              )
       v.                                     )          Court No. 21-00106
                                              )
United States                                 )
                                              )
       Defendant.                             )
                                              )


                           NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(i) of the Rules of this Court, this Notice is filed before the

any opposing party has served either an answer or a motion for summary judgment.

       In addition, pursuant to Rule 83(b) of the Rules of this Court, this Notice is filed before

the service of any complaint.

       Therefore, pursuant to Rule 41(a)(1)(A)(i), the Plaintiff submits this notice to

voluntarily dismiss this action without a court order.

                                                         Respectfully submitted,




                                                     Douglas N. Jacobson
                                                     Jacobson Burton Kelley PLLC
                                                     1725 I Street, NW
                                                     Suite 300
                                                     Washington, DC 20006
                                                     Tel: (202) 431-2407
                                                     Email: djacobson@jacobsonburton.com

                                                         Counsel for Plaintiff


Dated: May 19, 2021
          Case 1:21-cv-00106-N/A Document 9            Filed 05/19/21    Page 2 of 2

                                    Schedule to Notice of
                                         Dismissal


   Court Number(s)     Plaintiff(s) Name          Protest Number(s)        Entry Number(s)
                                                 or Claim Number(s)         (if applicable)
                                                    (if applicable)
Court No. 21-00106   STMicroelectronics, Inc.      2704-20-110905           004-0678020-6
                                                                            004-0688311-7
                                                                            004-0690806-2
                                                                            004-0693019-9




                                     Order of Dismissal

        The action listed on the schedule set forth above, having been voluntarily noticed
 for dismissal by plaintiff, dismissed.



          5/19/21
 Dated: ________________                          Clerk, U.S. Court of International Trade


                                                       /s/ Troy Benbow
                                                  By: __________________________
